Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 106 and 480.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 101, 400, 416, and 491.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2-3 and 7-15 objected to because of the following informalities:  
In line 2 of claim 2, the word “share” should read “shares” to correct grammar because the word refers to “each lath” which is singular.
In claim 3, the word “form” should read “forms” to correct grammar because the word refers to “each lath” which is singular.
In line 3 of claim 14, the word “share” should read “shares” to correct grammar because the word refers to “each lath” which is singular.
In claims 7-15, a comma should be added between the reference claim number and the word “wherein” in line 1 of each claim. For example, the beginning of claim 7 should read “The chamber component of claim 5, wherein a first shape…”
Appropriate correction is required.

Claim Interpretation
Applicant should note that the limitation “spacer lath” in claims 4 and 6 is broadly interpreted to require any material that separates the frameworks/surfaces and does not specifically require the strip like separators (452, 462) shown in Fig. 4C.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson (US 20120258280 A1).
Regarding claim 1, Jackson (US 20120258280 A1) teaches a chamber component (part body), such as a shield 700 or process kit ring 800 including macrotextured surfaces formed using engineered features (complex surface) on an outer surface of the component (para 0047; Figs. 7-8). Additionally, Jackson teaches the engineered features may comprise interconnecting walls 1002 (plurality of first interconnected laths) forming a honeycomb pattern (lattice framework) with features 104 (openings) bounded by each side of the hexagon (6 interconnected laths) (para 0040; Fig. 11-12).
Regarding claim 2, Jackson teaches that the engineered features are formed by removing material of the chamber component (para 0028), thus indicating the honeycomb lattice and chamber component have the same unitary monolithic construction. Additionally, Jackson teaches that the walls 1002 (laths) of the hexagons meet at an intersection 1004 to reduce stress (para 0040; Fig. 11) and therefore each lath at the intersection shares a single mass of material.
Regarding claim 3, Jackson teaches each wall 1002 (lath) is solid and completely blocks line of sight between features 104 (para 0040-0041; Fig. 11) and therefore the walls (laths) are continuous.
Regarding claim 4, Jackson teaches that the processing chamber component may have a resist mask 300 patterned with openings 302, thus forming a lattice framework through which the features 104 are mechanically formed in the component part body (para 0032; Fig. 2), and wherein the resist mask may comprise a resist layer 312 (lattice framework) and a backing 314 (spacer lath) between the lattice framework and the outer surface 100 (para 0034; Fig. 3).
Regarding claim 12, Jackson teaches the features 104 (openings) may have any number of geometric shapes and the shapes do not have to be uniform across the textured surface, wherein the features may have polygonal shapes (one or more of the first openings have a different number of individual laths in the plurality of first interconnected laths) (para 0030, 0041; Figs. 1, 11).
Regarding claim 14, Jackson teaches that the walls 1002 (laths) of the hexagons meet at an intersection 1004 to reduce stress (para 0040; Fig. 11) and therefore each lath at the intersection shares a single mass of material.
Regarding claim 15, Jackson teaches the chamber component may be a process kit ring, such as a deposition ring or cover ring (para 0047).

Claims 1, 3-11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powell (US 6645357 B2).
Regarding claim 1, Powell (US 6645357 B2) teaches a shield 90 with a mesh part 92 (lattice framework) covering chamber walls 12 (chamber component), wherein the shield is used to protect chamber walls and other parts of the reactor and is fixed to the sputter chamber (on the outer surface of the components) (col 3 line 44-49, col 4 line 66-67, col 5 line 1-35; Figs. 1, 2). Alternatively, Powell teaches an outermost mesh layer (128) (chamber component) with another mesh layer 126 (engineered complex surface having a lattice framework) disposed on the outer surface of mesh layer 128 (col 6 line 9-18; Figs. 4, 5)
Additionally, the mesh (lattice framework) may comprise a woven mesh 140 of interlaced wires 142 (plurality of interconnected laths) or honeycombs 146 comprising walls 148, wherein openings in the mesh are formed bounded by 4 wires (142) or 6 walls (148) (three or more laths) (col 6 line 19-31; Figs. 6, 7).
Regarding claim 3, Powell teaches the interlaced wires 142 or walls 148 (plurality of first interconnected laths) are continuous (Figs. 6, 7).
Regarding claim 4, Powell teaches a metal foil 132 (first spacer lath) between an outermost mesh layer 128 (chamber component) and the next outermost mesh layer 126 (first lattice framework) (col 6 line 9-18; Fig. 5).
Alternatively, Powell teaches a metal foil 132 (first spacer lath) between an outermost mesh layer 128 (chamber component) and the first mesh layer 122 (first lattice framework) (col 6 line 9-18; Fig. 5).
Regarding claim 5, Powell teaches multiple mesh layers sandwiched together including a second mesh layer 122 (second lattice framework) formed on a first mesh layer 126 (first lattice framework), wherein the second mesh is formed from a plurality of interconnected second laths wherein the second openings are bounded by 4 interlaced wires (142) or 6 honeycomb walls (148) (three or more laths of the plurality of second interconnected laths) (col 5 line 41-65, col 6 line 9-31; Figs. 5, 6, 7).
Alternatively, Powell teaches multiple mesh layers sandwiched together including a second mesh layer 126 (second lattice framework) formed on a first mesh layer 122 (first lattice framework), wherein the second mesh is formed from a plurality of interconnected second laths wherein the second openings are bounded by 4 interlaced wires (142) or 6 honeycomb walls (148) (three or more laths of the plurality of second interconnected laths) (col 5 line 41-65, col 6 line 9-31; Figs. 5, 6, 7).
Regarding claim 6, Powell teaches a mesh layer 124 (second spacer lath) formed between the first mesh layer 126 (first lattice framework) and the second mesh layer 122 (second lattice framework), wherein the second spacer lath creates a gap preventing the first lattice framework from touching the second lattice framework (col 5 line 41-65, col 6 line 9-31; Fig. 5).
Regarding claim 7, Powell teaches that different types of meshes may be used for each mesh layer with aperture sizes or mesh pitch varied between the layers (col 5 line 41-65), wherein the different types of meshes may be a woven mesh 140 or a honeycomb pattern 146 (col 6 line 19-31), which have different shapes.
Regarding claim 8, Powell teaches that the multiple mesh layers (first and second lattice framework) may be not in registry so that there is very little possibility for a clear line of sight through all layers and the mesh layers’ apertures (openings) may be oriented differently between the layers (first openings do not align with the second openings) (col 5 line 41-65).
Regarding claim 9, under the interpretation that mesh 122 is the first lattice framework and the mesh 126 is the second lattice framework, Powell teaches that the aperture size of the mesh layer 122 closest to the processing region (second lattice framework) should be larger than the aperture size of the other layers (one of the first openings is larger than a respective one of the second openings) (col 5 line 41-65).
Regarding claim 10, Powell teaches that the multiple mesh layers (first and second lattice framework) may be not in registry so that there is very little possibility for a clear line of sight through all layers and the mesh layers’ apertures (openings), wherein both layers have rhombohedral apertures, may be oriented differently between the layers (shifted to misalign the first lattice framework and the second lattice framework) (col 5 line 41-65).
Regarding claim 11, Powell teaches that a mesh layer 124 (second spacer lath) is formed between the first mesh layer 126 (first lattice framework) and the second mesh layer 122 (second lattice framework) wherein the second spacer lath creates a gap preventing the first lattice framework from touching the second lattice framework (col 5 line 41-65, col 6 line 9-31; Fig. 5). Therefore, the plurality of first interconnected laths of the first lattice framework do not touch the second interconnected laths of the second lattice framework.
Regarding claim 13, Powell teaches the mesh part 92 (lattice framework) of the shield 90 has a diameter and a hollow center (formed in a sleeve) without a backing and is accepted into a flange 94 (col 4 line 66-67, col 5 line 1-18; Fig. 2). The mesh part (first lattice framework) (Fig. 5 – 122) is inherently capable of “sliding” into the flange slots adjacent to another mesh part (Fig. 5 – 128) considered to be the chamber component.
Regarding claim 14, Powell teaches, in some embodiments, the mesh (lattice framework) comprises a honeycomb 146 made up of walls 148 (plurality of first interconnected laths) (col 6 line 18-31; Fig. 7), wherein the intersections between the walls share a single mass of material at the intersection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Powell (US 6645357 B2).
Regarding claim 7, Powell fails to explicitly teach a first shape of the first openings in the first lattice framework is dissimilar from a second shape of the second openings in the second lattice framework. However, Powell teaches that different types of meshes may be used for each mesh layer with aperture sizes or mesh pitch varied between the layers in order to reduce the possibility of a straight line of sight path through the shield (col 5 line 41-65). Additionally, Powell teaches different types of meshes include a woven mesh 140 and a honeycomb pattern 146 (col 6 line 19-31), which have different shapes. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a woven mesh and a honeycomb mesh (different shaped meshes) for two different layers in order to reduce the probability of a straight line of sight path through the shield.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Narendrnath (US 20160233060 A1) teaches a cup of a coil spacer as a chamber component to be textured with engineered macrofeatures in a chamber similar to that of Fig. 1 of the instant application. Jung (US 6752911 B2) teaches corrugated sheets for spacing multiple layers of metal sheets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797